           Case 2:18-cv-02747-MSG Document 94 Filed 03/07/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTINA WILLIAMS and MICHAEL
STERMEL, on behalf of themselves and all
others similarly situated,

               Plaintiffs,
                                                      No. 2:18-cv-02747-MSG
      v.

RED STONE, INC., as successor in interest to
MACFARLANE GROUP, INC., MEDLEY
OPPORTUNITY FUND II, LP, MARK
CURRY, BRIAN MCGOWAN, VINCENT
NEY, and other JOHN DOE persons or entities,

              Defendants.

          DEFENDANTS BRIAN MCGOWAN’S AND VINCENT NEY’S
               OPPOSITION TO PLAINTIFFS’ MOTION FOR
   JURISDICTIONAL DISCOVERY AND ARBITRATION-RELATED DISCOVERY

       Defendants Brian McGowan and Vincent Ney hereby oppose Plaintiffs’ Motion for

Leave to Take Jurisdictional Discovery and Arbitration-Related Discovery, ECF No. 89. In the

interest of preserving judicial economy, and as expressly permitted by Fed. R. Civ. P. 10(c),

McGowan and Ney adopt and incorporate by reference as if set forth in full herein, Defendant

Mark Curry’s Memorandum in Opposition to Plaintiffs’ Motion for Leave to Take Jurisdictional

Discovery and Arbitration-Related Discovery, ECF No. 92. The arguments advanced by

Defendant Curry opposing Plaintiffs’ opened-ended request for jurisdictional discovery and

discovery related to arbitration agreements Plaintiffs’ entered into are equally applicable to

Defendants Ney and McGowan. Plaintiffs’ Motion should be denied.




                                                 1
        Case 2:18-cv-02747-MSG Document 94 Filed 03/07/19 Page 2 of 2




Dated: March 7, 2019                      Respectfully submitted,

                                   By:    /s/ Richard L. Scheff
                                          Richard L. Scheff (PA ID No. 35213)
                                          Jonathan P. Boughrum (PA ID No. 91019)
                                          David F. Herman (PA ID No. 318518)
                                          ARMSTRONG TEASDALE LLP
                                          1500 Market Street, Suite 1200
                                          Telephone: (215) 246-3478
                                          rlscheff@armstrongteasdale.com
                                          jboughrum@armstrongteasdale.com
                                          dherman@armstrongteasdale.com

                                          Attorneys for Defendants Brian McGowan
                                          and Vincent Ney




                                      2
